Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 2/10/2021 has been entered.
 Claims 1-2, and 4-19 and new claim 20 remain pending in the application. 
Applicant’s amendments to the claims have overcome each and every objection and 112 (a) rejections previously set forth in the Non-Final Office Action mailed 11/10/2020. 
	Response to Arguments

Applicant’s arguments with respect to rejection of amended claim 1 using prior art “Hofmann” have been considered but are moot because the new ground of rejection does not rely only on “Hofmann” applied in the prior rejection of record for any teaching or matter specifically challenged in the argument for amended claim 1.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because drawings in figure 2 are only unlabeled rectangular boxes and fail to show every feature of the invention specified in the claims.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Objections
Claims 17 and 20 objected to because of the following informalities:  
In claims 17 and 20 term “UWS quality sensor (22)” should read “UWS quality sensor (20)”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "partial compensation" in claim 20 is not defined and is unclear that renders the claim indefinite. It is unclear how you can do only a “partial” compensation of sensor deviation, thus rendering the claim indefinite. At what point can a compensation be determined to be a “full” compensation or a “partial” compensation? Partial is with respect to what.
a sensor deviation” is not clear that how a sensor deviation may be compensated, it would seem that a “deviation” would be a degree/amount which the adaptation of the conversion rule is not some required value. Isn’t the compensation of the outputted sensor data and not of the deviation itself? especially considering that it appears that “the adaptation of the conversion rule” / application of “the conversion rule” is related to sensor calibration data, i.e. it’s unclear how such calibration data, as disclosed, may be used to “partially” compensate or calibrate the sensor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over HOFMANN et al.  (DE 102014211010 A1, “HOFMANN”) in view of SHEPHERD et al. (US 20170016792 A1, “SHEPHERD”).
Regarding claim 1, HOFMANN  discloses a method for calibrating a UWS quality sensor (20) for a urea/water solution (22- the HWL is German for urea water solution (UWS)), which UWS quality sensor (20) is arranged in a UWS tank (14) of a motor vehicle (¶0006), characterized in that the calibration of the UWS quality sensor (20) takes place in an installed situation (¶0006-during initial startup meaning the sensor already is in installed position) of the UWS quality sensor (20) in the UWS tank (14), and the UWS quality sensor (20).
HOFFMANN fails to disclose the UWS quality sensor (20) is detected by determining a unique identifying feature of the UWS quality sensor (20) and comparing the unique identifying feature with a stored feature, the calibration of the UWS quality sensor (20) being carried out only when the unique identifying feature and the stored feature correspond or indicate the same UWS quality sensor (20).
However, SHEPHERD in figures 2 and 4 teaches a sensor (any sensor of 10,11) is detected by determining a unique identifying feature (¶0017- identifying code) of the sensor (e.g. 10 or 11) and comparing (¶0017- checking) the unique identifying feature with a stored 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect HOFMANN’s sensor by determining an identifier and comparing it with the stored feature as taught by SHEPHERD before the calibration of HOFMANN’s sensor being carried out. One of ordinary skill in the art would know to prevent incorrect calibration data from being used, different sensors, even if they sense the same quantity or have similar design, may require different calibration data (e.g. different calibration curves that correlate the sensor output, such as voltage or current, to the sensed parameter, such as solution concentration or force/load). By matching the sensor identifier with that specific sensor’s calibration data, it ensures that the correct calibration data is used (SHEPHERED- ¶0002), and therefore avoiding false results from wrong calibration information results in saving costs by avoiding unnecessary repairs and makes the process cheaper and more efficient. 
Regarding claim 2, HOFMANN further discloses characterized in that a calibration of the UWS quality sensor (20) is carried out in the case of an initial start up (¶0006) of the motor vehicle and/or after ensuring there has been no previous calibration (¶0007) of the UWS quality sensor (20).
Regarding claim 4, HOFMANN  further discloses characterized in that, after a start up (31) of the motor vehicle, a check (32) is carried out as to whether there is an initial startup of the motor vehicle and/or no preceding calibration of the UWS quality sensor (20), a measured 
Regarding claim 5, HOFMANN  further discloses , characterized in that a UWS tank (14) of the motor vehicle is filled with a urea/water solution (22) of a predefined concentration before the calibration of the UWS quality sensor (20), the known concentration(¶0024-32.5%)  being taken into consideration during the adaptation (34) of the conversion rule.
Regarding claim 6, HOFMANN further discloses, characterized in that the value range corresponds to a concentration of the urea/water solution (22) in the range from 25% by weight to 40% by weight (¶0012).
Regarding claim 7, HOFMANN further discloses, characterized in that the value range corresponds to a concentration of the urea/water solution (22) of 32.5% by weight (¶0024).
Regarding claim 8, HOFMANN further discloses assemblies of the motor vehicle are filled with a urea/water solution (22), having a predefined concentration (¶0024), the known concentration being taken into consideration during the adaptation (34) of the conversion rule (¶0010).
Regarding claim 9, HOFMANN further discloses the assemblies include one or more of, a pump (16), and a pressure line (17).
Regarding claim 10, HOFMANN further discloses characterized in that a UWS tank (14) of the motor vehicle is filled with a urea/water solution (22), the concentration of the urea/water solution (22) is measured, the measured concentration being taken into consideration during the adaptation (34) of the conversion rule.
Regarding claim 11, HOFMANN further discloses characterized in that the value range corresponds to a concentration of the urea/water solution (22) in the range from 25% by weight to 40% (¶0012) by weight.
Regarding claim 12, HOFMANN further discloses characterized in that the value range corresponds to a concentration of the urea/water solution (22) of 32.5% by weight (¶0024).
Regarding claim 13, HOFMANN further discloses assemblies of the motor vehicle are filled with a urea/water solution (22), the concentration of the urea/water solution (22) is measured, the measured concentration being taken into consideration during the adaptation (34) of the conversion rule.
Regarding claim 14, HOFMANN further discloses the assemblies include one or more of, a pump (16), and a pressure line (17).
Regarding claim 15, HOFMANN further discloses characterized in that, for a calibration, the UWS tank (14) is filled with a urea/water solution (22), the temperature of which corresponds to the ambient temperature of the motor vehicle.
Regarding claim 17, HOFMANN further discloses characterized in that the adaptation (34) of the conversion rule takes place only when a measured value of the UWS quality sensor (20) is detected (33), which measured value lies in a first predefined value range (¶0011).
Regarding claim 18, HOFMANN discloses a non-transitory machine-readable storage medium (19), on which a computer program is stored (at least claims 7 and 8), the computer program performing the method according to claim 1 when executed.
Regarding claim 19, HOFMANN discloses an electronic control unit (19) set up to calibrate a UWS quality sensor (20), which is arranged in a motor vehicle, performing the method according to claim 1(at least in claim 9).
Claims 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HOFMANN, SHEPHERD in view of YASUDA et al. (US 20200256230 A1,” YASUDA”).
Regarding claim 15, HOFMANN discloses the method according to claim 1, characterized in that, for a calibration, the UWS tank (14) is filled with a urea/water solution (22), but fails to disclose  the temperature of which corresponds to the ambient temperature of the motor vehicle.
However, YASDUA teaches the temperature of which corresponds to the ambient temperature of the motor vehicle. (¶0053- the system is in predetermined operating temperature that is that avoids freezing problems).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to keep the temperature of Hofmann’s solution in the ambient temperature of motor vehicle as taught by YASUDA. One of ordinary skill in the art would know it is necessary to avoid freezing temperatures and damaging system (as taught by YASUADA- ¶0053).

Regarding claim 16, HOFMANN further discloses for a calibration, the UWS tank (14), and a urea/water solution (22).
 
HOFMANN fails to disclose a time period (T) is waited after filling of the UWS tank (14), with a urea/water solution (22), which time period (T) ensures a discharge of gas bubbles from the urea/water solution (22) and/or ensures thorough mixing of the urea/water solution (22) and/or ensures mechanical calming of the urea/water solution (22) and/or ensures a temperature equalization of the urea/water solution (22) to the tank and its installed parts.

However, YASUDA as an analogous art teaches a time period (¶0063-Ti1) is waited

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use YASUDA’s process to remove gas bubbles and equilibrium conditions for HOFMANN’s method of sensor calibrating system. One of ordinary skill in the art knows that any system measurement should be performed after a system is in equilibrium conditions and removing air bubbles, which raises an issue of reduced measurement accuracy due to the adhesion of air bubbles to a sensing part of the concentration sensor (as suggested by YASUDA - ¶0005). 
Regarding claim 20, HOFMANN further discloses a partial compensation of a sensor 4deviation in the adaptation (34) of the conversion rule (¶0008) is performed and the UWS quality sensor (20).
HOFTMANN fails to disclose only when the measured value of the UWS quality sensor is determined to lie in a second predefined value range outside of the first predefined value range.
However, YASUDA teaches in Fig.5B and 5C  the measured value of the UWS quality sensor is determined to lie in a second predefined value range (S171 and S174) outside of the first predefined value range (S161 and S164).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify partial compensation of sensor deviation of HOFMANN only when the measured value by sensor lies in a second predefined value range outside of the first predefined value range as taught by YASUDA to compensate a sensor deviation.  One of ordinary skill in the art would know the accuracy of any adaption correlation is limited to a .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/            Examiner, Art Unit 2856                                                                                                                                                                                            
/PETER J MACCHIAROLO/            Supervisory Patent Examiner, Art Unit 2856